                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   KRUSH TECHNOLOGIES LLC,                                        No. C 19-01841 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                           ORDER DENYING MOTIONS
                                                                         13                                                                  TO FILE UNDER SEAL
                                                                              ZOOM VIDEO COMMUNICATIONS, INC.,
                                                                         14                  Defendant.
                                                                         15                                                   /

                                                                         16          Both parties filed administrative motions to file under seal portions of their discovery
                                                                         17   letters and their attached exhibits (Dkt. Nos. 69, 72). Since the discovery letters bore no
                                                                         18   relation to the merits, only “good cause” is required to justify sealing. See Ctr. for Auto Safety
                                                                         19   v. Chrysler Grp., LLC, 809 F.3d 1092, 1101 (9th Cir. 2016); Kamakana v. City & Cty. of
                                                                         20   Honolulu, 447 F.3d 1172, 1179–80 (9th Cir. 2006).
                                                                         21          Plaintiff’s administrative motion and supporting declaration simply asserts, without
                                                                         22   further explanation, that the information sought to be filed under seal has been designated
                                                                         23   “Highly Confidential – Attorneys’ Eyes Only” by defendant pursuant to this district’s interim
                                                                         24   model protective order (see Dkt. Nos. 69-1 ¶ 3). In our district, however, mere “[r]eference to a
                                                                         25   stipulation or protective order that allows a party to designate certain documents as confidential
                                                                         26   is not sufficient to establish that a document, or portions thereof, are sealable.” Civil L.R. 79-
                                                                         27   5(d)(1)(A). Nor did defendant, the designating party, file a supporting declaration, as required
                                                                         28   by Civil Local Rule 79-5(e)(1). Plaintiff’s motion is thus DENIED. Plaintiff shall file an
                                                                              unredacted version of its documents on the public docket by NOVEMBER 7 AT NOON.
                                                                          1          Defendant’s motion to seal portions of its own discovery letter and exhibit and
                                                                          2   supporting declaration similarly cite its “Highly Confidential – Attorneys’ Eyes Only”
                                                                          3   designation, but slightly elaborate further that the documents contain defendant’s confidential
                                                                          4   technical material relating to its technology (Dkt. Nos. 72 at 2; 72-1 ¶ 3). But good cause
                                                                          5   requires a “particularized showing” that “specific prejudice or harm will result” if the
                                                                          6   documents are made public. Kamakana, 447 F.3d at 1180; Foltz v. State Farm Mut. Auto. Ins.
                                                                          7   Co., 331 F.3d 1122, 1130 (9th Cir. 2003). “[B]road, conclusory allegations of potential harm”
                                                                          8   are insufficient. Foltz, 331 F.3d at 1130–31. Here, mere assertion that the information at issue
                                                                          9   is confidential, by itself, fails to make a particularized showing of specific prejudice or harm
                                                                         10   resulting from disclosure. This is particularly true where defendant failed to seek redaction of
                                                                         11   similar information in connection with plaintiff’s discovery letter. Accordingly, defendant’s
United States District Court
                               For the Northern District of California




                                                                         12   motion to seal is DENIED. Defendant shall file an unredacted version of its documents on the
                                                                         13   public docket by NOVEMBER 7 AT NOON.
                                                                         14
                                                                         15          IT IS SO ORDERED.
                                                                         16
                                                                         17   Dated: October 31, 2019.
                                                                                                                                   WILLIAM ALSUP
                                                                         18                                                        UNITED STATES DISTRICT JUDGE
                                                                         19
                                                                         20
                                                                         21
                                                                         22
                                                                         23
                                                                         24
                                                                         25
                                                                         26
                                                                         27
                                                                         28


                                                                                                                               2
